Citation Nr: 1711411	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected stress fracture of the left inferior pubic ramus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Charles E. Binder, Attorney-at-Law


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1988 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2008, the RO continued a noncompensable disability rating for the service-connected stress fracture of the left inferior pubic ramus.  In January 2010, the RO denied entitlement to a TDIU.  The Veteran timely filed notices of disagreement and perfected substantive appeals.

In an October 2014 remand decision, the Board determined that additional development was necessary regarding both claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the October 2014 remand, the Board requested a VA examination to assess the precise nature and severity of the Veteran's service-connected stress fracture of the left inferior pubic ramus.  The Board noted that if she was diagnosed with arthritis of the hip, the examiner should have specifically addressed whether there was any relationship between arthritis of the hip and her service-connected stress fracture of the left inferior pubic ramus.  

The Veteran was afforded a VA examination in May 2016.  The examiner was asked, if an entirely different diagnosis from stress fracture of the left inferior pubic ramus was rendered, to state the new diagnosis and provide a rationale to support the opinion.  The examiner corrected the previous diagnosis to a new diagnosis of stress fracture of the left inferior pubic ramus, healed with residual pain and arthritis of the left hip.  His rationale was that, per an October 2009 x-ray, the Veteran's physical examination was remarkable for a mildly positive pelvic compression test and the pelvis was healed, but she currently has residual pain.  The examiner further noted the Veteran's gait was within normal limits and there was no sign of the previous stress fracture or other abnormality, and concluded that the present pathology is residual pain, which does not cause degenerative arthritis in the left hip.  

The examiner was then asked for an addendum opinion stating whether the newly diagnosed left hip degenerative arthritis was at least as likely as not (50 percent or greater probability) aggravated by the service-connected healed stress fracture of the left inferior pubic ramus, beyond its natural progression.  He opined that altered biomechanics, via an altered gait, is the mechanism by which a pelvic stress fracture might aggravate degenerative arthritis of the hip, but the Veteran has a symmetric and normal gait, therefore, "the pelvic stress fracture was less likely than not aggravated beyond its natural progression by the left hip degenerative arthritis."  [Emphasis added by the Board].  As one key question at issue is whether the stress fracture aggravated arthritis, and not the reverse, the Board believes that a clarifying opinion should be obtained on remand.

Regarding the TDIU claim, the May 2016 VA examiner addressed the Veteran's service-connected stress fracture of the left inferior pubic ramus as it relates to her employability.  The examiner noted that the Veteran's psychiatric condition included depression, anxiety and panic attacks, and recommended a psychological evaluation to assess any functional effects caused by such disability.  A psychological evaluation was not conducted, and it appears from recent VA treatment reports, the Veteran may be suffering from "worsening" depression since her last VA examination.  See an August 15, 2016 VA Behavioral Health Follow-Up.  The Board accordingly finds that the case must be remanded to obtain a more current understanding of the effects of her service-connected psychiatric disability on her ability to work.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional outstanding VA medical records relevant to treatment for the Veteran's hip and psychiatric disabilities.

2.  Return the claims file to the VA examiner who conducted the May 2016 examination and provided the August 2016 addendum report (or if unavailable, to another VA physician).  Upon review of the file, the examiner should provide a clarifying opinion in response to the following question:  

Does the Veteran have a distinctly diagnosed left hip arthritis that is at least as likely as not (50 percent probability or greater) caused or, alternatively, aggravated (beyond the natural progression) by her service-connected stress fracture of the left inferior pubic ramus?  The examiner should refer to the August 2016 addendum report, and clarify the prior finding with respect to aggravation, which suggests that arthritis is not aggravated by the pelvic stress fracture because the Veteran has a normal gait, but then concludes that the pelvic stress fracture was less likely as not aggravated by arthritis.  

All opinions must be supported by a clear rationale.  If additional testing is deemed necessary, such should be scheduled.

2.  Obtain a VA psychiatric examination that addresses the severity and functional impairment, if any, of the Veteran's service-connected adjustment disorder, to include limitations that would impact her ability to obtain employment.  To the extent possible, the examiner should distinguish the symptoms and functional limitations attributable to service-connected adjustment disorder with depression from those attributable to any nonservice-connected psychiatric disorders, to include somatoform disorder, as diagnosed in the Veteran's Social Security medical treatment records.

3.  If, after completion of the above development, the evidence demonstrates that she has been unemployed during the appeal period due to service-connected disabilities, and she has not met the schedular percentage requirements for TDIU, the agency of original jurisdiction should refer the case to VA's Director of Compensation for consideration of entitlement to an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

4.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, in whole or in part, the Veteran and her representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


